Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41-43, 55, 61 recite the fibers of the second layer are synthetic fibers (claim 41), the synthetic fibers are one of the listed synthetic fibers (claims 42 and 43) including polyester fibers as well as copolyester/polyester bicomponent fibers in lines 3.  There is insufficient antecedent basis for these limitation in the claims.  Claims 1 and 57 requires the fibers to be bicomponent fibers.  As the only fibers claimed in claim 1 are the second layer fibers and the fibers are recited to be bicomponent fibers, the bicomponent fibers are interpreted as the second layer fibers and not first layer fibers.  It is not clear if the synthetic fibers of claims 41 and 42 are the same or different from the bicomponent fibers of claim 1.  It is not clear if the bicomponent fibers of claims 43 and 55 are the same or different from the bicomponent fibers of claim 1 and if the other alternatives listed are in addition to the bicomponent fibers of claim 1. If the fibers in the second layer include bicomponent fibers and another fiber, the claims do not indicate that the second layer fibers further comprise the claimed fibers in claims 41-43, 55 and 61.
With regard to claim 61, it is not clear if the polyester fibers of claim 61 are the bicomponent fibers of claim 1.  The claim lack antecedent basis to claim 1.
Claim 53 recites the limitation "wherein the article includes one or more adhesive layers adapted to join the first layer to the second layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 53 is dependent from claim 52 which is dependent from claim 1 and claim 1 limits the claim to a first layer and a second layer therefore excluding additional adhesive layers.
Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 46 recites the fiber material of the first layer is different from the fiber material of the second layer.  Claim 47 recites the fiber material of the first material can be polyester or polyethylene terephthalate.  Claims 43 and 55 recite that the second layer fibers are polyester.  If the second layer fibers are polyester and the first layer fibers are polyester, then the first and second layer fibers are the same material and not different materials.  It is not clear what the scope of a different material is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 32, 35-43, 45 and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 5702801) in view of Latimer et al (US 2001/0009711).
Chien is directed to a method for producing a variable density, corrugated, resin-bonded or thermo-bonded fiberfill and structure produced thereby (Title).  
Chien teaches a method for corrugating bonded fiberfill which enhances three-dimensional strength and resilience of the final product and the method for corrugating bonded fiberfill which allows excellent penetration of resin and hot air by means of resin bonding or thermo-bonding, thereby resulting in products having increased strength (col. 2, lines 1-5).
Chien teaches the present invention is also directed to a method for forming a corrugated fiberfill structure having a first surface defined by crests of at least some of the pleats and a second surface defined by bases of at least some of the pleats which includes:
 (a) lapping a fibrous web in alternating directions to form alternating laps; and
(b) folding the fibrous web in such a manner to form a corrugated fibrous web having variations in density between the first and second surfaces. If a thermo-bonded structure is being prepared, then the fibrous web(s) employed may be formed from first fibers and second fibers, the latter having a lower melting point than the former. After forming the green corrugated fibrous web(s), the structure may be heated to bond the corrugations and the first fibers together. If a resin-bonded structure is desired, after the green corrugated fibrous web is formed, a suitable resin may be applied to the corrugated web and heated (col. 3, lines 1-20).
	Chien teaches the corrugated fibrous web can be applied to a first outer web (col. 5, lines 63-66).  Chien teaches the corrugated web is bonded to the outer web via resin and is heated and dried in an oven.  Chien also teaches there does not need to be resin added and can be bonded by low melting and high melting fibers and the molten fibers bond the corrugations and the regular fibers together. Chien teaches that the fibers are a combination of low melting fibers and high melting fibers.  Chien teaches the low melting point fibers can be sheath-core fibers which are equated with bicomponent fibers (col. 6, lines 24-68). 
Chien corrugated web is equated with the second layer of undulations and made from bicomponent fibers that are fused together. 
Chien teaches the fiberfill webs are used for clothing (col. 9, lines 4-8).
Chien teaches the structure has a high degree of permeability, anticompression, loftiness (col. 9, lines 4-8). 
Chien differs and does not explicitly teach a single outer layer and shows outer layer 1 on both faces however Chien teaches various embodiments of the corrugated web and two corrugated webs which would be a first and second layer.  In the absence of an unexpected result, the addition of 1 outer layer and not 2 outer layers is an obvious variant and it would have been obvious to make the claimed invention in view of Chien.
Chien differs and does not teach the structure transfers perspiration away from the user.  Chien teaches the same materials, structure and fibers as claimed and therefore it is reasonable to presume that the nonwoven structure of Chien would inherently transfer moisture away from the user.  In the alternative, Latimer is relied upon for showing that the vertically lapped nonwoven of Chien would inherently remove moisture.
Latimer is directed to a resilient fluid management material for personal care products (Title).  Latimer teaches a corrugated nonwoven web where at least 40 percent of the web surface area is made from fusible fibers.  The corrugated web is bonded such that no gaps are present between the folds of the web.  The web provides compression resistance and resiliency than webs having conventional X-Y plane fiber alignment.
The corrugated web is equated with fibrous layers that are vertically oriented fibers.  See Fig. 10.  

    PNG
    media_image1.png
    228
    298
    media_image1.png
    Greyscale

Latimer teaches a personal care product with a fluid transfer layer, a fluid retention layer and a garment side layer acting together as an absorbent system [0056].  The body side layer is referred to a bodyside liner or topsheet and the liner is next to the skin [0056]-[0057]. There is a garment side liner layer, referred to as the backsheet [0058]. The absorbent system layers located between the body side layer and the garment side layer is a corrugated nonwoven wherein the fibers are oriented in the Z direction.  Such Z-direction fibers facilitate fluid movement away from the skin [0060].
Latimer teaches the material has directional fluid wicking properties [0075].
Latimer teaches the absorbent article removes moisture from the body.
Latimer teaches a corrugated nonwoven, equated with the vertically oriented fibrous layers, and the corrugated nonwoven is sandwiched between the body side topsheet and a garment side back sheet.  The topsheet removes moisture from the body [0059]. 
Latimer teaches a topsheet layer that removes moisture from the body side surface into the corrugated nonwoven.  Moving moisture is equated with wicking.
Latimer teaches the article improves the flow of moisture from the skin to the corrugated nonwoven layers.  Latimer teaches the backsheet, outer layer, is vapor or gas permeable to promote breathable, permeability [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine bicomponent fibers for thermal bonding a vertically lapped nonwoven motivated to provide for wicking properties to wick moisture away from the skin.
As to claim 32, Chien teaches the fibers of the vertically lapped (second layer) are carded (col. 5, lines 40-43).
As to claims 35 and 36, Chien teaches the fabrics have high permeability.  Chien does not measure the permeability. As Chien teaches the same materials and structure as claimed, it is reasonable to presume that the properties are inherent to the Chien.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
As to claim 37, Chien teaches the thickness of the samples were approximately 1.92 to 2 inches thick which is 48-50 mm and greater than the claims less than 35 mm (col. 15, lines 45-47) and as shown in Table (col. 16).  Chien teaches the thickness can be controlled by the apparatus that can produce any designated corrugation relationships (col. 13, lines 5-20).  Chien teaches the thickness of web A” must differ with various applications and the thickness of the lamination A” depends on the number of single webs A present (col. 1, lines 35-40).  
Chien teaches it would have been obvious to optimize the thickness by controlling the apparatus to produce the desired density and thickness for a particular application.
In the alternative, Latimer teaches the thickness of the corrugated layer is 10.36, 7.34, 6.73 mm [0083].  Flat the layer would be 3.45 or 4 mm and evidence that the corrugated layer has a greater thickness than the outer layers.  The outer sheet has a thickness of 0.5 mil or 0.012 mm to about 0.12 mm.  Latimer overlaps the claimed range of thickness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a corrugated, vertically lapped carded web for wicking away moisture in the claimed thickness motivated to produce a thin moisture wicking laminate.
As to claim 38, Chien teaches samples #1 and #2 were made of 80% of fibers is 6.5 denier dacron polymer blended with the 20% of the polymer thermal binder fibers and a second set made using 80% of 15 denier polymer and 20% of the thermal binder fiber (col. 15, lines 30-47).  The thermal binder fiber is the core of polyethylene terephthalate and sheath of copolyethylene terephthalate/isophthalate.  Chien teaches fibers in the claimed denier range.
As to claim 39, Chien differs and does not teach the carded fiber length.
Latimer teaches the corrugated, second layer has fibers that is a bonded carded web and is defined as having staple fibers [0036] and that staples are generally between 3 to 52 mm [0034] which overlaps the claimed range.  Latimer overlaps the claimed range of fiber length. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a carded staple fiber length as claimed motivated to produce a wicking vertically lapped layer.
As to claim 40, Chien differs and does not teach shaped fibers.
Latimer teaches the fibers in the corrugated, second layer, are different shapes such pentalobal or trilobal [0067].  Examples provide for pentalobal polyester 6 denier fibers [0079-[0081].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employed a shaped fiber motivated to produce a vertically lapped web with moisture transport and wicking properties.
As to claims 41-43 and 55, Chien teaches synthetic fibers of polyester and polyester/copolyester sheath-core binder fibers (col. 15, lines 30-47).  Chien teaches the laminate has a high permeability.  Chien does not measure the permeability. As Chien teaches the same materials and structure as claimed, it is reasonable to presume that the properties are inherent to the Chien.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ high permeable layer motivated to produce a laminate that is breathable and allows air to pass through the laminate.
As to claim 45, Chien and Latimer do not teach fiber regenerated from post consumer waste. 
Whether a fiber is made from raw synthetic materials, raw natural fibers or recycled or waste material does not differentiate the fibers.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a fiber from recycled waste or raw materials motivated to recycle waste material.  In the absence of different material properties or composition, any of the fibers of Chien are equated with fibers made from postconsumer waste. 
As to claim 46, Chien teaches the fibers of the vertically lapped layers include bicomponent fibers.  
Chien differs and does not teach different fiber types in the outer or secondary lapped fiber layer.  
Latimer teaches the body side liner is surface treated with a surfactant [0057] and Latimer does not teach the body side liner has bicomponent fibers of the vertically lapped corrugated layer.  Latimer teaches the material of the body side liner are different from the corrugated vertically lapped layer so as to provide for improved soft feeling and wettability.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ different materials in the first layer and the vertically lapped second layer motivated to provide for the desired feel again the body side.
As to claim 47, Chien teaches polyester fibers in both of the carded lapped layers.
As to claim 52, Chien teaches the layers can be thermally bonded or resin bonded.
As to claims 53 and 54, Chien teaches the layers can be thermally bonded or resin bonded but differs and does not teach adhesive or glue layers. 
Latimer teaches bonding of the nonwoven webs can be achieve by adhesive among other methods such as chemical bonding or thermal bonding which are methods that include lamination.  Adhesive bonding or thermal bonding is equated with lamination [0037].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to adhesively bond the layers together motivated to bond the layers.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 5702801) in view of Latimer et al (US 2001/0009711) and in further view of DeFranks et al (US 20150147518). 
As to claim 44, Chien teaches a resin can be applied to bond the vertically lapped fibers together. Chien differs and does not teach an elastomeric resin.
DeFranks is directed to a fire resistant panel including vertically oriented fire retardant treated fibers and adaptive covering material and underlying batting layer.  The batting layer is formed of vertically oriented fibers (ABST), see Fig. 2B. 

    PNG
    media_image2.png
    389
    418
    media_image2.png
    Greyscale

The adaptive cover layer with a multifunctional layer comprises a first functional component and a second functional component [0010], [0024].  The adaptive cover layer provides improved comfort by providing thermoregulation, dynamic moisture wicking, dynamic comfort and increased performance [0024].
The article requires adaptive cover layer 106, vertically oriented fiber layer 104, and an optional bottom fabric layer [0027].  
DeFranks teaches article can be used in protective apparel applications [0077].
DeFranks teaches binders can be applied which include styrene butadiene copolymers [0083].  Styrene butadiene copolymers are synthetic rubber is an elastomeric material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an elastomeric resin to bind a vertically lapped fibrous layer motivated to produce a layer that is bonded to for apparel applications that require comfort and performance.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 5702801) in view of Latimer et al (US 2001/0009711) and in further view of DeFranks et al (US 20150147518) and Amos et al (US 20120070480).
As to claim 56, Chien teaches the same materials and structure as claimed for use in fiberfill such as snow clothing.  As the materials and structure are the same as claimed, it is reasonable to presume that the article can be washed as it is generally known in the art that clothing can be washed.  
Chien in view of Latimer differ and do not teach antimicrobials such as silver or copper. 
DeFranks is directed to a functional apparel with a vertically lapped intermediate layer.  DeFranks teaches addition of antimicrobials [0103]. DeFranks explicitly teaches the laminate can be washed and retain properties [0043].
DeFranks does not explicitly teach the antimicrobials are silver or copper.
Amos is directed to an antimicrobial absorbent article.  Amos teaches the absorbent articles include garments such as such as disposable infant diapers, adult incontinence articles, feminine hygiene articles such as sanitary napkins, wound dressings, bandages, panty liners and tampons, personal care wipes and household wipes to provide odor control, and control of microbial growth (ABST).
Amos teaches the antimicrobial additives include silver [0059].
Amos teaches the absorbent articles include a corrugated nonwoven and a liquid permeable topsheet [0091].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ antimicrobials such as silver motivated to reduce odor and control microbial growth.  

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 5702801) in view of Latimer et al (US 2001/0009711) and in further view of in view of Frederick et al (US 2689811).
As to claim 44, Chien differs and does not teach using an elastomeric binder or fiber.
Frederick is directed to a corrugated fibrous batting for use as cushioning and insulating material.  Frederick teaches a corrugating a fibrous batting from carded fibers and then softening and bonding with an elastomer by applying a dilute aqueous dispersion of an elastomer (col. 6, lines 3-24). The elastomer improves the bonding of the fibers, compression resistance and the softness of the fibrous batting (col. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an elastomeric binder motivated to improve the compression resistance of the corrugated fibrous article.

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 5702801) in view of Latimer et al (US 2001/0009711) and in view of Hansen (US5789326) and Baigas, Jr. et al (US 5013309).
As to claims 50 and 51, Chien in view of Latimer differs and does not teach binder or particles embedded in the fibrous layer.
Hansen is directed to a binder applied to particles which are combined with fibers to bind the particles to the fibers (ABST).  Hansen is directed to superabsorbent materials in fibrous absorbent articles and binding superabsorbent particles to cellulosic fibers which are then used in absorbent articles (col. 1, lines 17-32).  The superabsorbent particles adhered to the fibers improve the absorbent properties of the fibers and resultant absorbent article.
Hansen differs and is silent with respect to the surface area of the modified fibers with particles.
Baigas, Jr is directed to an absorbent article with superabsorbent particles wherein the superabsorbent particles are configured to prevent migration of the particles.  Baigas teaches the particle size of the superabsorbent particles impact the properties of the absorbent article.  Baigas teaches finer superabsorbent particles increase the overall surface area for contact of the fluid with the particles.  Baigas teaches that smaller superabsorbent particles increase the surface area. 
The incorporation of particles on the fibers, as taught by Hansen and by optimizing the size and amount of particles, one of ordinary skill in the art could optimize the surface area of the fibers with superabsorbent particles.  It would have been obvious to one of ordinary skill in the art before the effective filing date to optimize the increase in surface area of the fibers in the absorbent article motivated to improve the absorbent, fluid uptake properties of the absorbent article.

Claims 57-64 are rejected under 35 U.S.C. 103 as being unpatentable over Statham et al (US 5150476) in view of Chien (US 5702801) and Amos et al (US 20120070480).
As to claim 57, Statham is directed to a layered insulating fabric for use as a lining for protective garments.  Statham teaches the fabric has an intermediate layer (14) of pleated material sandwiched between a face (12) and an inner (13) layer of material (ABST).  The intermediate layer is a pleat layer made by corrugating the fabric to have such that the fabric has ridges and troughs (col. 5, lines 15-30).  The orientation of the fibers in the fabric in ridges and troughs are equated with vertically lapped.  
Statham’s face layer is adjacent the wearer’s body absorbs and wicks moisture from the face layer of the inner liner fabric and then wicked away and into the pleated materials and the moisture can be dissipated as water vapor through the inner layer (col. 3, lines 7-18).  The face layers are equated with one or more moisture wicking layers.  Note, that the claim to an article is adapted to remove moisture does not limit the claim to one that wicks moisture as adapted to language suggests of makes optional but does not require the steps as claimed, i.e. wicking.
Statham teaches the preferred materials of the face, intermediate and inner layers of the fabric may be polyester (col. 4 and 5, lines 62-68, 1-4).
Statham teaches all fabric layers and a moisture impermeable membrane and fabrics are known in the art to be permeable.  Statham does not teach away from permeability.
Statham’s intermediate layer is corrugated but differs and is not a vertically lapped nonwoven layer of bicomponent fibers fused together.
Chien is directed to a method for producing a variable density, corrugated, resin-bonded or thermo-bonded fiberfill and structure produced thereby (Title).  
Chien teaches a method for corrugating bonded fiberfill which enhances three-dimensional strength and resilience of the final product and the method for corrugating bonded fiberfill which allows excellent penetration of resin and hot air by means of resin bonding or thermo-bonding, thereby resulting in products having increased strength (col. 2, lines 1-5).
Chien teaches the present invention is also directed to a method for forming a corrugated fiberfill structure having a first surface defined by crests of at least some of the pleats and a second surface defined by bases of at least some of the pleats which includes:
 (a) lapping a fibrous web in alternating directions to form alternating laps; and
(b) folding the fibrous web in such a manner to form a corrugated fibrous web having variations in density between the first and second surfaces. If a thermo-bonded structure is being prepared, then the fibrous web(s) employed may be formed from first fibers and second fibers, the latter having a lower melting point than the former. After forming the green corrugated fibrous web(s), the structure may be heated to bond the corrugations and the first fibers together. If a resin-bonded structure is desired, after the green corrugated fibrous web is formed, a suitable resin may be applied to the corrugated web and heated (col. 3, lines 1-20).
	Chien teaches the corrugated fibrous web can be applied to a first outer web (col. 5, lines 63-66).  Chien teaches the corrugated web is bonded to the outer web via resin and is heated and dried in an oven.  Chien also teaches there does not need to be resin added and can be bonded by low melting and high melting fibers and the molten fibers bond the corrugations and the regular fibers together. Chien teaches that the fibers are a combination of low melting fibers and high melting fibers.  Chien teaches the low melting point fibers can be sheath-core fibers which are equated with bicomponent fibers (col. 6, lines 24-68). 
Chien corrugated web is equated with the second layer of undulations and made from bicomponent fibers that are fused together. 
Chien teaches the fiberfill webs are used for clothing (col. 9, lines 4-8).
Chien teaches the structure has a high degree of permeability, anticompression, loftiness (col. 9, lines 4-8). 
Chien teaches samples #1 and #2 were made of 80% of fibers is 6.5 denier dacron polymer blended with the 20% of the polymer thermal binder fibers and a second set made using 80% of 15 denier polymer and 20% of the thermal binder fiber (col. 15, lines 30-47).  The thermal binder fiber is the core of polyethylene terephthalate and sheath of copolyethylene terephthalate/isophthalate.  Chien teaches fibers in the claimed denier range. Chien teaches the binder fibers are used in amount of 20% which is less than 40%.
Chien teaches the fabrics have high permeability.  Chien does not measure the permeability. As Chien teaches the same materials and structure as claimed, it is reasonable to presume that the properties are inherent to the Chien.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the vertically lapped thermally bonded fiberfill layer of Chien for the corrugated insulation layer of Statham motivated to produce an insulating fiberfill layer that is integrally bonded for improved compression resistance and permeability.
Statham in view of Chien differ and do not teach the article is antimicrobial or antifungal.
Amos is directed to an antimicrobial absorbent article.  Amos teaches the absorbent articles include garments such as such as disposable infant diapers, adult incontinence articles, feminine hygiene articles such as sanitary napkins, wound dressings, bandages, panty liners and tampons, personal care wipes and household wipes to provide odor control, and control of microbial growth (ABST).
Amos teaches the antimicrobial additives include silver [0059].
Amos teaches the absorbent articles include a corrugated nonwoven and a liquid permeable topsheet [0091].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ antimicrobials such as silver motivated to reduce odor and control microbial growth.  
As to claims 58-61, Statham differs and does not teach the intermediate layer has bicomponent fibers.
Chien teaches the binder fibers are bicomponent fibers.  The binder are fibers and the binder fibers are used in an amount of 20% which is less than 30%.  Chien teaches the fibers are polyester fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the corrugated intermediate layer of Statham with the vertically lapped thermally bonded fiberfill layer of Chien motivated to produce a garment that has loft, permeability and compression resistance.
As to claim 62, Statham in view of Chien differ and do not teach the article is antimicrobial or antifungal and includes silver or copper.
Amos teaches the antimicrobial additives include silver [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ antimicrobials such as silver motivated to reduce odor and control microbial growth.  
As to claim 63, Statham is directed to the liner for the fire fighter garment and is free of flame retardant additives.
As to claim 64, Statham teaches the article is for clothing, e.g. fire fighter clothing.  Chien teaches the fiberfill laminate is used in snow clothing.  While the prior art is not specific to a sweatband, headband, backpack, pet harness, bike short and pants, a new use for a fabric clothing item would have been obvious.  MPEP 2112 I. Something which is old does not become patentable upon the discovery of a new property
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 32-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-11, 13, 16, 20-22, 24, 27 of copending Application No. 16955932 (reference application) in view of Chien ((US 5702801).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to wicking fibrous layer and vertically oriented fibrous layer for removal of moisture from a body and to a wearable article.  Both the instant invention and the copending application require embedded particles and thermoplastic fibers, antimicrobial properties and additives, formed by vertical lapping, and made from noncircular fibers.  Copending application does not claim bicomponent fibers.  Chien teaches a vertically lapped carded nonwoven that is thermally bonded (fused).  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ bicomponent fibers to bond the fibers together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s amendments and arguments, with respect to Statham have been fully considered and are persuasive.  The 35 USC 102 rejection over Statham of claims  1, 33, 34, 41, 42, 47, 48 and 52 has been withdrawn.  Statham teaches three layers and the central corrugated layer is not made from bicomponent fibers that are mechanically carded, lapped and fused in space.
Applicant’s amendments and arguments, with respect to Latimer have been fully considered and are persuasive.  The 35 USC 102 rejection over Latimer of claims 1, 32-34, 38, 40-42, 52-54 has been withdrawn.  Latimer requires additional layers for form the fluid transfer and absorbent system.  However, Latimer does teach a vertically lapped carded web of bicomponent fibers that are thermally bonded or fused together.
Applicant’s amendments and arguments, with respect to DeFranks have been fully considered and are persuasive.  The 35 USC 102 rejection over DeFranks of claims 1, 32-34, 40-42, 44, 48, 50, 52-54 and 56 has been withdrawn.  DeFranks requires a sandwich structure and more than two layers.
The obviousness double patenting rejection over copending application 16955932 is maintained as the copending application claims one or more wicking layer which overlaps in scope with claims 1 and 57.  Copending application does not claim bicomponent fibers but is broader in scope and would encompass the claimed subject matter.
In view of the amendments and arguments the previous rejections are withdrawn and new grounds of rejection presented under 35 USC 103 over Chien in view of Latimer as well as Chien in view of Latimer, DeFranks, Amos, Hansen and new grounds of rejection presented over claims 57-64 over Statham in view of Chien and Amos.
Applicant’s argued that the rejections of DeFranks in view of Marte as well as DeFranks in view of Baiga that were written with an anticipation statement yet were 103 rejections.  The office action presented a typographical error and the rejection was clear that the claims 46 and 47 were rejected over DeFranks in view of Marte with an obviousness statement.  Similarly with DeFranks in view of Baiga over claim 51.  A new grounds of rejection was necessitated in view of the amendments and these rejections were not maintained and are not considered a new grounds of rejection.  
Applicant argues that claim 45 was not rejected.  Claim 45 was omitted from the rejection paragraph as a typographical error, however was the claim was rejected on page 19.
Applicant argues each 103 rejection in detail but as these rejections are withdrawn in view of the amendments, the arguments are not pertinent to the new claims and new grounds of rejection with the exception of the references to Hansen and Baiga.
Applicant argues that Hansen states that “A binder is applied to fibers to bind particles to the fibers” and there has been no showing that the particles are embedded in the fibers.  Applicant states that the particles are merely adhered to the fibers.  
In response the scope of embedded can include a coating with binder particles on a fiber.  The particles are embedded in the coating.  The claims do not limit the fiber to a single material type and do not exclude a coating or sheath where particles would reside as taught by Hansen.  The claims are not specific with regard to a type of particle.
Applicant argues that Baiga teaches superabsorbent powder layer applied therebetween.  The “finer superabsorbent particles increase the overall surface area for contact with fluid with the particles”.  Applicant argues that the office fails to take note of the entire sentence “Although a fine grained superabsorbent powder particle would provide a higher surface area per weight of powder, thus increasing the efficiency with which a pad can absorb and retain liquid, many commercially available pad are produced from webs having a web porosity which does not prevent fine grained super absorbent powder from migrating therethrough”.  Applicant states that Baiga teaches that it is undesirable for the superabsorbent powder to be present within the fibrous webs.  Therefore one of skill in the art would be taught away from embedding particles into the fiber.  Applicant states that this teaching does not establish a results effective variable.
In response, the teaching in Baiga is intended to show that providing for particles on the surface of the fiber will increase the surface area on the fiber because particles provide for increase surface area.  It is a known principle that many finer particles have a higher surface area that larger particles and similarly particles applied to a fiber provide for a high surface area that the surface a smooth fiber.  Baiga teaches the finer the particle size the greater the surface area and therefore the rejection is maintained as Baiga teaches particles and particle size increase surface area and therefore is a result effective variable.
Applicant argues the rejection over Latimer in view of Amos, which is currently Chien in view of Latimer in view of Amos.  Applicant argues that Latimer and Amos are directed to single use articles and would not be washable.  The current rejection is based on the vertically lapped nonwoven layer of Latimer and not the entirety of Latimer that may include a pulp core absorbent web that may not be washable.  Alone, it is reasonable to presume that the vertically lapped nonwoven of Chien and Latimer are washable as they are made from synthetic fibers.  While synthetic fiber webs may be considered single use for certain applications, that does not prohibit one from washing the items.  The new grounds of rejection is based on Chien, Latimer, DeFranks and Amos.  Chien is reasonably washable as it is a fiberfill.  DeFranks teaches a washable article with antimicrobials.  Amos teaches silver and copper are known antimicrobials and it would have been obvious to employ a known antimicrobial.
The arguments with respect to DeFranks are not applicable to the new grounds of rejection that employ DeFranks as a secondary reference.
In summary, as Chien teaches a vertically lapped nonwoven web of bicomponent fibers for use in clothing made from the same fibers, materials, size and structure, it would have been obvious to produce the claimed invention.  Latimer produces a similar vertically lapped nonwoven of the same fiber types, size, length and materials.  Latimer teaches the nonwoven has wicking and fluid transport properties.  Statham teaches clothing with an undulating, corrugated intermediate layer that provides wicking, fluid transport and breathability (permeability).  In the absence of a teaching of an unexpected result, the rejections are revised per the claim amendments to include new reference to Chien and maintained.
Examiner is available for interview for further discussions in the event that Applicant considers an interview will further prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759